Citation Nr: 1504723	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an anxiety disorder, also claimed as a nervous condition. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from April 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The RO reopened the previously denied claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, the Board is required to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the claim of service connection for an anxiety disorder, also claimed as a nervous condition.

The newly reopened claim of service connection for an acquired psychiatric disorder, to include depression, anxiety, and bipolar disorder, is remanded to the Appeals Management Center (AMC) in Washington DC.  The Veteran will be notified if further action is required on his part.  


FINDINGS OF FACT

1.  The RO denied service connection for an anxiety disorder, claimed as a nervous condition, in January 2008.  The Veteran was notified of the decision that same month and did not appeal nor was evidence received within one year after the date of mailing of the January 2008 RO decision; thus the decision became final. 

2.  Evidence received since the denial of service connection for an anxiety disorder, claimed as a nervous condition, raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 2008 rating determination denying service connection for an anxiety disorder, also claimed as a nervous condition, became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an anxiety disorder, also claimed as a nervous condition, has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In view of the Board's favorable decision on this claim as to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for an anxiety disorder, also claimed as a nervous condition, further assistance is not required to substantiate the claim. 




New and Material-General Criteria

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In the Janaury 2008 rating determination, the RO noted that the evidence in the Veteran's claim folder was reviewed and showed that he was denied entitlement to service connection for an anxiety disorder (claimed as a nervous condition) in a June 2004 rating determination.  The RO, in the June 2004 rating determination, noted that an April 2004 VA examiner opined that the Veteran's service-connected knee conditions had not caused the Veteran's nervous condition and that much of his stress and anxiety was due to the stress and anxiety which he experienced at work.  The RO further observed that service treatment records for the period from April 1982 through June 1985 were also reviewed and did not show any complaints, treatment, or diagnosis of depression, anxiety, or a nervous condition and that the psychiatric examination during his medical board proceedings was normal.  The RO also noted that treatment records from the Bay Pines VAMC demonstrated that the Veteran had been diagnosed with anxiety disorder, NOS, and history of bipolar disorder.  

The RO also observed that during a December 2006 VA consult, the Veteran reported that most of his psychological symptoms started during his military service.  The RO noted that the VA physician indicated that given the duration of the Veteran's mental treatment, it was as likely as not that his current diagnosis and symptoms began in service.  The RO indicated that the opinion provided by the VA examiner was given little weight because a general statement about the link between the Veteran's military service and mental disorder was too general and inconclusive to make the statement meritorious.  The RO observed that the VA physician related most of the Veteran's psychological symptoms to military service; however, the physician did not review the claims file prior to drawing his conclusion.  It further observed that there was no evidence in service of a mental disorder to substantiate the opinion provided by the VA physician.  

The RO indicated that the claim was reopened because the evidence received was considered new and material.  The RO denied the claim as the evidence of record did not show that the Veteran's anxiety disorder was related to his service-connected knee conditions or that it was incurred in or caused by service.  

As noted above, the Veteran was notified of this decision that same month and did not appeal nor was evidence received within the one year period which would have allowed the claim to remain open.  Thus, the decision became final. 

Evidence available to the RO at the time of the January 2008 rating determination included the Veteran's service treatment records, private treatment records, VA treatment records, the results of the April 2004 VA examination, and statements from the Veteran.  

Evidence received in conjunction with the Veteran's claim to reopen includes VA treatment records demonstrating treatment for psychiatric disorders, private treatment records demonstrating treatment for a low back disorder with resulting pain, and statements from the Veteran.  Moreover, subsequent to the last rating determination, service connection has been granted for degenerative joint disease of the lumbar spine.  In addition, the Veteran has now indicated that part of his claim for a psychiatric disorder arises from him initially being accused of fraudulent enlistment, which resulted in him being taking to CID, being fingerprinted, and confined to quarters, as a result of having two soldiers with the same exact social security numbers.  While the Veteran indicated that the matter was resolved, he has stated it affected him in many ways and made him bitter when having any encounters with government agencies.  

In a June 2009 letter, the Veteran's private physician, M. P., M.D., indicated that he had severe back pain as a result of his service-connected low back disorder.  This finding, when taken in conjunction an August 2007 VA treatment record which noted that the Veteran had bulging discs which caused chronic pain that worsened his mood and anxiety with a diagnosis of anxiety disorder, demonstrate a possible connection between the Veteran's now current service-connected degenerative joint disease and anxiety.  The Veteran's representative has requested that this matter be considered on a secondary basis as it relates to his service-connected disabilities.  Service connection is also currently in effect for left and right knee disorders.  

The basis for the prior denial was that the Veteran did not have a psychiatric disorder which was related to service or a service-connected disability.  The VA and private treatment records added to the claims folder reveal that the Veteran has currently been diagnosed with degenerative joint disease of the lumbar spine, for which service connection has been granted, that has been related to a possible worsening of the Veteran's mood and anxiety.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, in the form of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the Janaury 2008 rating determination is new and material to reopen service connection for an anxiety disorder, also claimed as a nervous condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for an anxiety disorder, also claimed as a nervous condition, is granted.



REMAND

As the claim has been reopened, additional development, to include a VA examination is warranted.  

The Veteran has asserted that his current psychiatric disorder, at least in part, is due to the experience resulting from he and another soldier being assigned the same social security number.  The Veteran reported that he was accused of fraudulent enlistment, which resulted in him being taking to CID, being finger printed, and being confined to quarters as a result of this.  The Board notes that the Veteran's service personnel records have not been associated with the claims folder and no attempt has been made to obtain records which may have been created as a result of the claimed incident.  As such, an attempt should be made to obtain the Veteran's service personnel records along with records from any other possible source which may have been prepared due to the above claimed incident.  

The Veteran should also be scheduled for a VA examination to determine the nature and etiology of any current psychiatric disorder, and its relationship, if any, to the his period of service, including the above incident, if verified, and/or its relationship to any service-connected disability, to include the Veteran's service-connected low back and knee disorders.  

An attempt should be made to associate with the claims folder copies of all treatment records of the Veteran from the Bay Pines VAMC from February 2011 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide specific detail, including place and date of the incident, where he claims he was accused of fraudulent enlistment, taken to CID, finger printed, photographed, and confined to quarters.  

2.  Obtain and associate with the claims folder copies of all treatment records of the Veteran from the Bay Pines VAMC from February 2011 to the present.  

3.  Contact NPRC and request that the Veteran's service personnel records be associated with the claims folder.  NPRC should also attempt to obtain copies of all records prepared in connection with the claimed incident noted in paragraph (1) above, through all available agencies and departments.    

4.  Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current psychiatric disorder.  The entire record must be made available to the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The examiner is requested to offer the following opinions:

a.  Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, if found, is related to the Veteran's period of active service, to include the incident noted in (1) above, if verified?

b.  If not, is it as likely as not (50 percent probability or greater) that any current psychiatric disorder is caused by the service-connected low back and/or left knee disorders?

c.  If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder is aggravated (permanently worsened) by the service-connected low back or right and left knee disorders?  If aggravation is found, the examiner should, to the extent possible, identify the baseline level of severity of the psychiatric disability before the onset of aggravation.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A rationale is requested for each opinion that is rendered.

5.  Following the completion of the above to the extent possible, the RO should readjudicate the remaining claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


